DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7, and 9-11 are allowed.

Regarding claim 1, the prior art of record does not disclose alone or in combination:
A motor controller that controls a brushless DC motor of a sensorless- type, the motor controller comprising: a drive circuit that applies a voltage to each phase of a stator winding of the brushless DC motor; a current detection circuit that detects a current flowing through the stator winding; and a control circuit that controls the drive circuit and estimates an initial position of a magnetic pole of a rotor of the brushless DC motor by causing the drive circuit to continuously or intermittently apply a constant voltage to the stator winding during a prescribed energization time period at each of a plurality of energization angles while sequentially changing the plurality of energization angles, wherein estimating the initial position includes: causing the drive circuit to apply the constant voltage at a first energization angle arbitrarily selected from among the plurality of energization angles and to subsequently apply the constant voltage at a second energization angle, wherein the drive circuit starts voltage application at the second energization angle after the drive circuit ends voltage application at the first energization angle and before a residual current flowing through the stator winding returns to zero; Amendment and Reply Attorney Docket No. 1009683-001163 Application No. 16/713,087 Page 3 obtaining, at each of the plurality of energization angles, from the current detection circuit, a wherein correcting the peak value includes: correcting a peak value of a y-axis current by multiplying a detected peak value of the y- axis current by a correction coefficient corresponding to a y-axis residual current based on a correction table showing a correspondence relation between a value of the y-axis residual current and the correction coefficient.

Regarding claim 10, the prior art of record does not disclose alone or in combination:
An image forming apparatus comprising: a feed roller on which recording media are fed one by one; an image forming unit that forms an image on each of the recording media that are fed; a brushless DC motor of a sensorless-type for driving the feed roller; and a motor controller that controls the brushless DC motor, wherein the motor controller includes: a drive circuit that applies a voltage to each phase of a stator winding of the brushless DC motor; a current detection circuit that detects a current flowing through the stator winding; and Amendment and Reply Attorney Docket No. 1009683-001163 Application No. 16/713,087 Page 6 a control circuit that controls the drive circuit and estimates an initial position of a magnetic pole of a rotor of the brushless DC motor by causing the drive circuit to continuously or intermittently apply a constant voltage to the stator winding during a prescribed energization time period at each of a plurality of energization angles while sequentially changing the plurality of energization angles, estimating the initial position includes: causing the drive circuit to apply the constant voltage at a first energization angle arbitrarily selected from among the plurality of energization angles and to subsequently apply the constant voltage at a second energization angle, wherein the drive circuit starts voltage application at the second energization angle after the drive wherein correcting the peak value includes: correcting a peak value of a y-axis current by multiplying a detected peak value of the y- axis current by a correction coefficient corresponding to a calculated y-axis residual current based on a correction table showing a correspondence relation between a value of the y-axis residual current and the correction coefficient


The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, the prior art of record does not disclose alone or in combination:
A motor controller that controls a brushless DC motor of a sensorless- type, the motor controller comprising: a drive circuit that applies a voltage to each phase of a stator winding of the brushless DC motor; a current detection circuit that detects a current flowing through the stator winding; and a control circuit that controls the drive circuit and estimates an initial position of a magnetic pole of a rotor of the brushless DC motor by causing the drive circuit to continuously or intermittently apply a constant voltage to the stator winding during a prescribed energization time period at each of a plurality of energization angles while sequentially changing the plurality of energization angles, wherein estimating the initial position includes: causing the drive circuit to apply the constant voltage at a first energization angle arbitrarily selected from among the plurality of energization angles and to wherein correcting the peak value includes: correcting a peak value of a y-axis current by multiplying a detected peak value of the y- axis current by a correction coefficient corresponding to a y-axis residual current based on a correction table showing a correspondence relation between a value of the y-axis residual current and the correction coefficient.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846